[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                OCTOBER 28, 2011
                            No. 10-15850
                        Non-Argument Calendar                      JOHN LEY
                                                                    CLERK
                      ________________________

               D.C. Docket No. 8:10-cr-00065-SCB-AEP-1



UNITED STATES OF AMERICA,

                                  lllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,


                                  versus


PATRICIA MARIE FOWLER,
a.k.a. Patty Fowler,

                           llllllllllllllllllllllllllllllllllllll llDefendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 28, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.
PER CURIAM:

      Patricia Marie Fowler appeals her conviction for intentionally causing

damage to a protected computer. 18 U.S.C. § 1030(a)(5)(A), (c)(4)(B)(i). Fowler

argues that the United States failed to prove that her offense involved a protected

computer or caused a loss that exceeded $5,000. We affirm.

      We review “de novo the denial of a motion for acquittal and the sufficiency

of the evidence to sustain a conviction.” United States v. Tampas, 493 F.3d 1291,

1297 (11th Cir. 2007). We view the evidence “in the light most favorable to the

government and draw[] ‘all reasonable inferences and credibility choices in favor

of the jury’s verdict.’” Id. at 1297–98 (quoting United States v. Evans, 344 F.3d

1131, 1134 (11th Cir. 2003)).

      Substantial evidence supports the finding of the jury that Fowler

“knowingly caused the transmission of a program, information, code, or

command” that “intentionally cause[d] damage without authorization[] to a

protected computer,” 18 U.S.C. § 1030(a)(5)(A), which was “used in or affect[ed]

interstate or foreign commerce or communication,” id. § 1030(e)(2)(B). Fowler

admitted to a federal agent that, after she was fired from her position as a system

administrator for Suncoast Community Health Centers, she changed the password

for the firewall. At trial, Bill Windham, a network system operator at Suncoast,

                                          2
testified that, without access to the firewall, Suncoast could not control “activity

inward” to their systems. Two officers of Suncoast, Brantz Roszel and Tom

Brown, testified that Fowler also disabled all the administrator accounts,

obstructed access to the domain controllers, disconnected backup systems,

reformatted a hard drive on Roszel’s computer, and transferred eight years of

reports from Brown’s computer into an obscure subdirectory on the company

server. Fowler’s interference with the computer system left Suncoast employees

unable to exchange email or check email remotely. Fowler’s misconduct also

interrupted employees’ ability to access patients’ health records, verify patients’

eligibility for Medicaid, or communicate with laboratories and outside healthcare

agencies through the internet, which “is an instrumentality of interstate

commerce,” United States v. Hornaday, 392 F.3d 1306, 1311 (11th Cir. 2004).

      Substantial evidence also supports the finding of the jury that Fowler’s

interference caused “loss to 1 or more persons during [a] 1-year period” that

“aggregat[ed] at least $5,000 in value.” 18 U.S.C. § 1030(c)(4)(A)(i)(I). Suncoast

expended over $6,000 for Roszel, Brown, and Windham to “respond[] to

[Fowler’s] offense, conduct[] a damage assessment, and restor[e] the data,

program, system, or information to its condition prior to the offense.” Id. §

1030(e)(11). Roszel, Brown, and Windham testified that they were required to

                                          3
access and reconfigure the administrator account, restore email and other normal

computer functions for employees, assess and later replace the firewall, and

recover administrative files. Suncoast also had further “cost[s] incurred” in paying

Health Choice Network $3,941.27 to repair the computer system. Id. Victor

Rodriguez, the director of technology operations at Health Choice, testified that he

reset the administrator password for the Suncoast network, reconfigured its

services to match the password, and investigated the interference with the

Suncoast system. During his investigation, Rodriguez discovered that Fowler had

established an employee account under the name “Peggie Davis” that contained

full administrative rights and that Fowler could use after she was fired to access

the Suncoast computer system.

      We AFFIRM Fowler’s conviction.




                                          4